

117 S1781 IS: Military Nutrition Improvement Act
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1781IN THE SENATE OF THE UNITED STATESMay 20, 2021Ms. Cortez Masto (for herself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Comptroller General of the United States to assess the quality and nutrition of food available at military installations for members of the Armed Forces.1.Short titleThis Act may be cited as the Military Nutrition Improvement Act.2.Comptroller General assessment of quality and nutrition of food available at military installations for members of the Armed Forces(a)AssessmentThe Comptroller General of the United States shall conduct an assessment of the quality and nutrition of food available at military installations for members of the Armed Forces.(b)ElementsThe assessment required by subsection (a) shall include the following: (1)A description of the extent to which data is being collected on the nutritional food options available at military installations for members of the Armed Forces, including the fat, sodium, and fiber content of hot line foods.(2)An assessment of the extent to which the Department of Defense has evaluated whether the nutritional food options described in paragraph (1) meet or exceed the daily nutrition standards for adults set forth by the Department of Agriculture. (3)A description of how the Secretary integrates and coordinates nutrition recommendations, policies, and pertinent information through the Interagency Committee on Human Nutrition Research.(4)An assessment of the extent to which the Department of Defense has evaluated how such recommendations, policies, and information affect health outcomes of members of the Armed Forces or retention rates for those members who do not meet physical standards set forth by the Department.(5)A description of how the Secretary gathers input on the quality of food service options provided to members of the Armed Forces.(6)An assessment of how the Department of Defense tracks the attitudes and perceptions of members of the Armed Forces on the quality of food service operations at military installations in terms of availability during irregular hours, accessibility, portion, price, and quality.(7)An assessment of access by members of the Armed Forces to high-quality food options on military installations, such as availability of food outside typical meal times or options for members not located in close proximity to dining facilities at a military installation.(8)Such recommendations as the Comptroller General may have to address any findings related to the quality and availability of food options provided to members of the Armed Forces by the Department of Defense. (c)Briefing and report(1)BriefingNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall brief the Committees on Armed Services of the Senate and the House of Representatives on the status of the assessment conducted under subsection (a).(2)ReportNot later than one year after the briefing under paragraph (1), the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the assessment conducted under subsection (a).